     Case 1:20-cv-00222-AWI-SKO Document 14 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DON C. SANDERS,                               Case No. 1:20-cv-00222-AWI-SKO (PC)

12                        Plaintiff,                ORDER TO SHOW CAUSE WHY ACTION
                                                    SHOULD NOT BE DISMISSED FOR FAILURE
13            v.                                    TO EXHAUST ADMINISTRATIVE REMEDIES

14    CALIFORNIA DEPARTMENT OF                      21-DAY DEADLINE
      CORRECTIONS, et al.,
15
                          Defendants.
16

17           Plaintiff Don C. Sanders is a state prisoner proceeding pro se and in forma pauperis. He
18   alleges that prison officials improperly classified him as a sex offender by affixing an “‘R’ Suffix
19   Administrative Determinant” on a classification committee chrono dated October 29, 2019. (See
20   Doc. 1 at 3-4, 15.) Attached to Plaintiff’s complaint are notices from November and December of
21   2019, notifying Plaintiff that prison officials rejected his administrative grievances regarding this
22   matter at the first level of review. (See id. at 7, 12-14.) According to the notices, officials rejected
23   Plaintiff’s grievances because the classification staff representative (CSR) “has yet to audit the
24   case, meaning [Plaintiff] currently do[es] not have ‘R’ Suffix applied.” (Id. at 12.) In other words,
25   Plaintiff was “attempting to appeal an action not yet taken.” (Id.) The notices provided that, once
26   the audit is complete, and if the “CSR approves the ‘R’ Suffix,” Plaintiff may proceed with an
27   administrative appeal at that time. (Id.)
28   ///
     Case 1:20-cv-00222-AWI-SKO Document 14 Filed 06/16/20 Page 2 of 2

 1            The Prison Litigation Reform Act (PLRA) provides that “[n]o action shall be brought with

 2   respect to prison conditions under … any other Federal law … by a prisoner confined in any jail,

 3   prison, or other correctional facility until such administrative remedies as are available are

 4   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and

 5   “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation

 6   omitted). Inmates are required to “complete the administrative review process in accordance with

 7   the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

 8   court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all

 9   inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the

10   relief sought by the prisoner or offered by the administrative process, Booth v. Churner, 532 U.S.

11   731, 741 (2001). Generally, failure to exhaust is an affirmative defense that the defendant must

12   plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if failure to

13   exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

14   2014).

15            It is clear on the face of his complaint that Plaintiff failed to exhaust administrative

16   remedies prior to filing suit. Prison officials rejected Plaintiff’s administrative appeals because the

17   CSR had not yet issued a final decision on the matter of which he complained. Accordingly, the

18   Court ORDERS Plaintiff, within 21 days, to show cause in writing why this action should not be

19   dismissed for failure to exhaust. Plaintiff’s response should be captioned, “Response to Order to

20   Show Cause.” Alternatively, Plaintiff may file a notice of voluntary dismissal.
21
     IT IS SO ORDERED.
22

23   Dated:     June 16, 2020                                        /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                         2
